April 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           LUCIANO ROSALES, Appellant

NO. 14-12-00080-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on January 20, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.